UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1656


In re: KENNETH ROSHAUN REID,

                    Petitioner.



              On Petition for Writ of Mandamus. (0:04-cr-00353-CMC-1)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kenneth Roshaun Reid, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Roshaun Reid petitions for a writ of mandamus, seeking an order from this

court compelling the district court and the Government to “settle negotiable instruments”

presented in the criminal proceedings against him. We conclude that Reid is not entitled

to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018). The relief sought by Reid is not available by way of

mandamus. Accordingly, we deny the petition for writ of mandamus.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                           2